UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH EDWARDS MONROE, a/k/a Slim,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, Senior
District Judge. (3:94-cr-00041-NKM-4)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Edwards Monroe, Appellant Pro Se. Nancy Spodick Healey,
Ronald Mitchell Huber, Assistant United States Attorneys,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph Edwards Monroe appeals the district court’s order

denying his motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) (2012).     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     United States v. Monroe, No. 3:94-cr-

00041-NKM-4 (W.D. Va. April 6, 2015).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2